Case 1:19-cr-10080-NMG Document 546-1 Filed 09/03/19 Page 1 of 8
                            Case 1:19-cr-10080-NMG Document 546-1 Filed 09/03/19 Page 2 of 8


Last           First   Enroll     Sport              Recommend      Status      GPA        SAT/ACT Notes                           Decision         ID
                       Freshman   W Track            Ron Orr        SUBCO             3.94      314 500,000 for Galen              Fall
                       Freshman   Letter of Rec      Ron Orr        Watch             3.45 N/A      no ask                         Summer
                       Freshman   Transfer           Donna Heinel   Bruce                           potential donor                not transferring
                       Freshman   Met w/ Tim         Donna Heinel   VIP                3.5     1480 next year pledge               Contract
                       Freshman                      Don Winston    VIP                             Donor‐met with Tim             approved

                       Freshman   Donor              Don Winston    VIP                4.2         29 25‐50,000‐no ask as of yet   Fall
                       Freshman   MFOO               Ron Orr        Subco              3.9         32 Walk on football             Fall
                                                                                                      PPD Dean interest‐Not
                       Freshman                      Ron Orr        VIP                3.2         32 Coded                        Spring
                       Freshman   Trojan Family      Ron Orr        watch             4.27            Friend of Bashor             Fall
                       Freshman   Soccer             Donna Heinel   SUBCO              3.3   31/ 1990 250,000 signed pledge        Fall
                       Freshman   SVB                Donna Heinel   Subco              3.6            donors                       approved
                       Freshman   Walk‐on Tennis     Pat Haden      Subco                                                          approved
                       Freshman   Development        Pat/Ron        VIP                 4             Dean interview               Fall
                       Freshman   Football           Ron Orr        Subco                                                          contract

                       Freshman   MFB                Ron Orr        Subco             3.53           friend of Muller/donor?       approved
                       Freshman   Scholarship Club   Donna Heinel   VIP                3.7      1870 long time donors              Fall
                       Transfer                      Jen Noreiga    Bruce                            Donor                         approved
                       Freshman                      Steve Lopes    Watch              4.1        32                               Fall
                                                                                                     Walk on football from
                       Freshman   MFOO               Pat Haden      Subco                            Andy Barth                    Fall
                       Transfer                      Pat Haden      VIP                3.1           Andy Barth
                       Freshman   Trojan Family      JK McKay       VIP               3.41      1770           cousin              Spring
                       Freshman   MGLF               PCH/Alex       VIP/Subco          3.2                   Family                Fall
                       Freshman                      Pat Haden      Watch                         28 Low Priority‐ No Code         deny
                       Freshman   Football‐Nelson    Lane Kiffin    Watch                                                          contract
                       Freshman                                     Watch              3.5                    god son              spring
                       Freshman   WVOL               Ron Orr        Subco              3.9            Donated to Utengsyu          approved
                       Freshman                      Pat Haden      Watch              3.8         30 Softball                     spring
                       Freshman                      Karen Bowman   Watch                             Employee                     approved
                                                                                                            linebauck
                       M          WVB                               Subco             3.92            grandfather                  approved
                       M          Transfer‐FB        Pat Haden      Bruce                             Pat Haden                    approved
                       Freshman   Transfer           Steve Lopes    Watch              3.6            potential donor              approved
                       Transfer                      Football       Watch              3.1            FB hire
                       Freshman   Soccer             Ron Lane       Subco                                                          approved
                       Freshamn   Football‐Nelson    Lane Kiffin    Watch                                                          spring
                       Transfer   MTRK               Ron Orr        Subco             3.38                                         Fall
                       Freshman   International      Donna Heinel   VIP                3.5      1570 500,000 pledge                Spring
                       Freshman   MVB                Hank Gordan    Subco              3.2           Hank Gordan                   denied




USAO‐VB‐01210808
                         Case 1:19-cr-10080-NMG Document 546-1 Filed 09/03/19 Page 3 of 8



                                                                                                  Scholarship member,year
                                                                                                  transfer,Trustee Romona
                   Freshman                          Steve Lopes      Watch                    26 Capello                       Spring
                                                                                                  50‐100,000‐no ask as of
                   Freshman        Pres of           Don Winston      VIP            3.5    2060 yet                            Fall
                   Freshman        Trojan Family     Don Winston      VIP            4.3    1820 Galen Center donor             Fall
                   Freshman        MVOL              Alexandra        Subco          3.1 1820c    potential donor               approved
                   Freshman        Football          Ron Orr          Subco                                                     approved
                   Freshman        Water Polo        Donna Heinel     SUBCO          2.9       1460 50,000 in trade             Denied
                   T: Texas Tech                     Teresa Verbeck   Bruce                         Donor                       pending
                   Transfer                          Donna Heinel     Watch            4                                        Fall
                   Transfer                          Pat Haden        VIP            3.6              Emory brother Law         Fall
                   Transfer                          Donna            Bruce                           Employee                  pending
                   Freshman        MH20              Tim Tessalone    subco          2.7              Fresno state SID          denied
                                                                                                      25,000 FOP plus
                   Freshman        Football‐ Donor   Pat Haden        SUBCO         3.85       1790   committee                 Fall
                   Freshman        MFOO              Donna Heinel     Subco         3.67       1080   Soccer, Ge.D              Fall
                   Freshman                          Scott Jacobson   VIP           3.62       1780   100,000‐no ask yet        Fall
                   Freshman        WLAX              Donna Heinel     Subco          4.2              Nike                      Fall
                   Freshman        MBAS              JK McKay         Subco          3.7         29   Baseball                  Fall
                                                                                                      Potential Donor‐
                   Transfer                          Donna Heinel     Bruce     x          x          Northeastern              Fall
                   Freshman        Personal          Pat Haden        VIP           3.53       2040   ?                         Fall
                                                                                                      MTE, $250,000,
                   Freshman                          Peter Smith      VIP                      1800   International             Spring
                   Freshman                          Don Winston      VIP            3.3       2210   going somewhere else      Spring
                   Freshman                          Scott Jacobson   Bruce            3         30   50,000 ask                Fall

                   Freshman                          Steve Lopes      VIP            3.8       2140 Essay 10, Meet with Tim     Fall
                   Freshman                          Ron Orr          VIP           3.86       2130         ‐son                Fall
                   Transfer‐LMU                      Ron Orr/DH       Provost                       Donor                       pending
                   Freshman        Swim with Mike    Ron Orr          watch            4            SWM candidate               approved
                   Freshman        MFOO              Ron Orr          watch            4            friends of Pat              deny
                   Freshman        Volleyball        Ron Orr          SUBCO         3.96       2120 25000 UAC                   Fall
                   Freshman        Water Polo        Ron Orr          Subco                                                     approved
                   Freshman        Swimming          Don Winston      Subco                                                     approved
                   Freshman                          Pat Haden        VIP                           Donor                       spring
                   Freshman        Football          Pat Haden        SUBCO          4.2         29 ?                           Fall

                   Transfer                          Steve Lopes      Watch          3.3            LOR from Denise Austin      denied
                   Transfer        Cyber Coders      Pat Haden        VIP           3.65            Dean interview              contract
                   Freshman                          Hank Gordon      VIP           4.09         33 Presidential Code           Fall

                   Freshman        Car dealer        Ron Orr          Watch           4               did not meet conditions   on track


USAO‐VB‐01210808
Case 1:19-cr-10080-NMG Document 546-1 Filed 09/03/19 Page 4 of 8
Case 1:19-cr-10080-NMG Document 546-1 Filed 09/03/19 Page 5 of 8
                         Case 1:19-cr-10080-NMG Document 546-1 Filed 09/03/19 Page 6 of 8


                   Freshman    On Contract      Donna Heinel          Bruce    3.33    1560 nothing‐employee             Fall
                                                                                            Brittingham
                   Freshman    Golf             Pat Haden             SUBCO    4.83      29 recommendation               Fall
                   Freshman    Volleyball       Ron Orr               Subco                                              approved
                   Freshman    WBSK             Donna Heinel          Subco                  transfer‐contract           Fall 2015
                   Transfer    Military         Mark Jackson          Bruce                                              pending

                                                                                            granddaughter of
                                                                                                  ‐needs good Fall
                   Transfer                     Pat Haden             VIP         3x        term                         Spring‐here
                   Transfer                     Rick                  Bruce                 Employee                     deny
                   Freshman                     Mark Jackson          Watch     3.2      24 1st gen SCION                deny
                   Transfer                     Alexandra Bitterlin   Watch     3.1
                                                                                            SWM with mike‐Long
                   Freshman    MFOO             Ron Orr               SWM       4.3         snapper                      Fall
                   Freshman                     Ron Orr               Watch     4.3      28 Twin of                      Fall
                   Freshman                     DCH/Kurt                       4.15    2060                              Fall
                                                                                            Radio Show, Dean
                   Freshman                     Pat Haden             VIP         3         interview‐Kirk               Fall
                   Transfer                                           Watch                        Cousin
                                                                                            Swim with Mike, SWM
                   Freshman                     Ron Orr               watch     3.9         candidate                    approved
                   Freshman    Friend           Pat Haden             Watch                                              approved
                   Freshman    Trojan Family    Hank Gordan           watch     3.7         no chance                    contract
                                                                                            Potential Donor‐Scott
                   Freshman    Rowing           Donna Heinel          Subco    3.85    1960 Brittingham                  approved

                                                                                            $3 mil to Men's Golf‐
                   Freshman    MGLF             Pat Haden             Subco       3    1410 Thailand, has met w/ Tim     Fall
                   Transfer    Transfer         Tim Tessalone         Bruce     3.1    2080 Saddleback                   deny
                   Freshman    pot.donor‐golf   Kurt Schuette         watch     3.9         potential donor              Fall
                   Freshman    WTRA             Ron Orr               Subco     3.4      27 Twin                         Fall
                   Freshman                     Ron Orr               VIP       4.2    1360 150,000 Heritage             Fall
                   Transfer                     Ron Orr               Bruce                            son               approved
                   Freshman                     Alexandra Bitterlin   Watch        4     23 Potential Donor              deny
                   Freshman                     Gregg Millward        Watch      3.8        Car Dealer                   Fall
                   Freshman                                           VIP      3.97    1780           daughter           Fall
                   Freshman    Transfer                               Bruce        4               daughter              admitted
                   Freshman                     Donna Heinel          VIP     3.125    1570 Employee, contract           Contract
                   Freshman    Transfer         Donna Heinel          VIP        3.9        Dodgers‐                     approved

                                                                                            MBB manager, Univ. of
                                                                                            Illinois, all leisure studies,
                   Transfer                     Andy Enfield          Watch    3.38    2010 need Fall grades               withdrew
                   Transfer                     Donna Heinel          Bruce       3         Car Dealer                     on track


USAO‐VB‐01210808
                           Case 1:19-cr-10080-NMG Document 546-1 Filed 09/03/19 Page 7 of 8


                   T:LMU                           Kurt Schuette         Bruce                   Donor                      approved
                                                                                                 SMU, 2014 applied, needs
                   Transfer                        Don Winston           Bruce                   to reapply                 Fall
                                                                                                 Previously donated $25k
                   Freshman                        Gregg Millward        VIP         3.97     29 to Heritage Hall           Fall
                   Transfer                        Ron Orr               VIP                1980         nephew             approved
                   Freshman                        Ron Orr               Tim                     Swim With Mike             deny
                                                                                                 $100k gift‐
                                                                                                 GeorgeWashington,
                   Transfer                        Gregg Millward        Bruce        2.4        longshot                   denied
                   Freshman                        Ron Orr               watch       4.13        Trojan Family              Deny
                   Freshman                        Ron Orr               Watch        3.8   1820                            denied
                   Freshman      Alumni            Kennedy Polamalu      Watch                                              approved
                   Freshman                        Pat Haden             VIP                     Donor                      approved

                   Freshman                        Jose                  VIP          3.9        Coca Cola, Dean interview Spring

                   Freshman      Trojan Family     Pat Haden             VIP          3.9        every code known to man    Fall
                   Freshman      Lots of Codes     Ron Orr               Watch       3.88   1300 given 2 million already    Spring
                   Freshman      MTEN              Ron Orr               Subco                                 son          Fall
                                                                                                 Navy Seal Paratrooper,
                   Freshman                        Pat Haden             VIP          3.4   1990 Friends with Jim Ellis     Fall
                   Transfer                        Pat Haden             VIP         3.55        Jon Brooks                 Fall
                   Freshman                        Pat Haden             VIP          2.7     26                            deny
                   Freshman                        Gregg Millward        Watch       3.97     30 Car Donor                  Spring
                   Freshman      Transfer          Kurt Scheutte         Bruce       3.75   2000 potential donor            approved

                                                                                                 Father
                   Freshman      MFOO              Scott Wandzilak       Subco        3.7     27 Stanford Fball, LA Rams    Fall
                   Freshman      MBAS              Ron Orr               VIP/Subco    2.8        long shot                  deny
                                                                                                 Remind Bruce to admit in
                   Transfer                        Aaron Price           Bruce        2.8        June                       Fall
                   Freshman      Trojan Family     Ron Orr               watch        4.3        middle name                Fall
                   Freshman                        Mark Jackson          VIP         3.84     30 car dealer                 Spring
                                                                                                       Potential Donor,
                   Freshman                        Steve Lopes           VIP          3.6     25 Met with Tim Brunold       Fall
                   Freshman      Met w/ Tim        Donna Heinel          VIP         3.23   1850 250,000 signed pledge      Spring
                                                                                                 Potential Donor, Meet
                   Freshman                        Alexandra Bitterlin   VIP         3.07   2030 with Tim Brunold           Spring
                   Freshman      Football          Lane Kiffin           Subco                                              approved
                                                                                                 Wintraub
                   Freshman      potential donor   Pat Haden             VIP          4.2   1710 recommendation             Fall
                   Freshman      Football          Ron Orr               Subco                                              approved
                                                                                                 Trustee referral‐Lisa
                   Freshman                        Karen Bowman          Watch        3.4     31 Barkett, met w/ Tim        Fall


USAO‐VB‐01210808
                         Case 1:19-cr-10080-NMG Document 546-1 Filed 09/03/19 Page 8 of 8


                   Freshman           Possible M Golf    Scott Jacobson   SUBCO    4.2   2080 100,000‐no ask yet        Fall
                   Freshman           Tennis             Peter Smith      Watch                                         approved
                   Transfer           MWP                Donna Heinel     Bruce                                         on track
                   Freshman                              Ron Orr          Tim                 Swim With Mike            approved
                   Freshman           Don't use bullet   Pat Haden        Watch   3.46   1940 ?                         Spring
                   Freshman           Donor              Donna Heinel     SUBCO    3.5   1700 150,000 signed pledge     Fall
                   Freshman           Personal           Pat Haden        VIP     3.83     30 ?                         Fall

                                                                                              Pot Donor‐ Bruce is
                   Freshman                              Karen Bowman     watch    3.8        territory/ animation major spring
                   Freshman           MVB                Hank Gordan      Subco            24 Hank Gordan                approved
                   T: Arizona State   Golf               Kurt Schuette    Bruce                                          pending
                                                                                              Helene Galen/Charles
                   Transfer           Trojan Family      Don Winston      watch          1870 Mostov                     Spring
                   Freshman                              Pat Haden        Watch               Donor                      approved




USAO‐VB‐01210808
